Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 34-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the blind demodulation" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 26-33 depend on claim 25 and are rejected due to dependence on this claim.
Claim 25 recites the limitation "the value of the phases, amplitudes, frequencies, time offsets," in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
25 recites the limitation "the temporal variations and corrections" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the propagation channel" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the estimation, monitoring and compensation of the delay of the signal" and “the processing rate” and “the reduced cadence” and “the downstream chain” and “the demodulation system” in lines 8-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the parameters of the observed signals” "the calculated errors" “the residual blocks” in lines 13, 16-17 and 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the first block” and “the amplification rate” " in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 34, the phrase "in particular" on line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The term “ideally” is recited on line 13. It is unclear if this term represents an alternative to what the output represents. Claims 35-44 depend on claim 34 and do not correct the issue stated above. Therefore, claims 35-44 are also rejected.
Claim 34 recites the limitation "the value of the phase, the amplitude of the signal" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 44 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it claims a use of a system as stated in line 1. The examiner suggests the claim recite either a system or a method in line 1 to overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.	Claims 25-44 are rejected under 35 U.S.C. 103 as being unpatentable over Treichler et al, “Practical Blind Demodulators for High-Order QAM Signals,” Proceedings of the IEEE, Vol. 86, No. 10, published on October 01,1998, pp. 1907-1926 in view of Sirat (US 5,517,598).
	Regarding claim 25, Treichler discloses a system for the blind demodulation of a linearly modulated digital telecommunication signal (Abstract: demodulating time dispersed digitally modulated signals using the “blind” algorithm.) and comprising modules allowing the estimation, monitoring of the temporal variations and corrections in the value of the phases, amplitudes, frequencies, time offsets and a set of compensation filters of the propagation channel (Figure 4 and page 1909: B. Classical design. In general, the demodulator must: bandpass filter the incoming signal, adjust the incoming signal amplitude, estimate and remove any carrier component, equalize the channels dispersive effects, recover symbol timing and “time slice” the input signal to obtain pulse amplitude and phase measurements, decide which pulse amplitude and phase was actually transmitted and convert that decision into the associated bit pattern.), characterized in that it comprises at least one hardware or hardware and firmware architecture comprising memories and one or more processing units for implementing a network of specific calculation blocks 9Figure 4 shows the calculation blocks of the system.), including 
a block for the blind synchronization of the signal allowing the estimation, monitoring and compensation of the delay of the signal and also making it possible to adapt the processing rate of the downstream chain (of the demodulation system) to the reduced cadence of one sample per symbol (Figure 4 and figure 11. Figures 4 and 11 also shows a resampler for adjusting the sampling of the symbol according to timing recover block.), 
a first block incorporates at least one module making it possible to estimate at least one of the parameters of the observed signals in order to subsequently evaluate the other parameters of the observed signals, by other calculation blocks of the network (Figure 4 shows the blocks and page 1909: B. Classical design. In general, the demodulator must: bandpass filter the incoming signal, adjust the incoming signal amplitude, estimate and remove any carrier component, equalize the channels dispersive effects, recover symbol timing and “time slice” the input signal to obtain pulse amplitude and phase measurements, decide which pulse amplitude and phase was actually transmitted and convert that decision into the associated bit pattern.), 
at least a second specialized calculation block incorporates a decision module in order to calculate an error signal (Figures 4 and 11 show the decision block for providing an output to the control loop bus for equalizer adjustments and carrier tracking adjustments.),
(Figures 4 and 11 disclose power estimation block provides an update to the AGC to update the gain and therefore the amplitude of the signal.), and the system comprises an additional specialized block connected to the outputs from the first block and to the inputs for the decision block, this additional block comprising a calculation block within which at least one frequency estimation module is arranged for determining the frequencies of the blind-transmitted signals (Figures 4 and 11 discloses a carrier tracking block that provides updates to local oscillators 1 and 2.), and at least one additional calculation block connected to the outputs from the frequency calculation block of the additional block, in which a phase module for 2Application No. 16/958,785determining the phase values of said signals is arranged (Figure 4 shows the blocks and page 1909: B. Classical design. In general, the demodulator must: bandpass filter the incoming signal, adjust the incoming signal amplitude, estimate and remove any carrier component, equalize the channels dispersive effects, recover symbol timing and “time slice” the input signal to obtain pulse amplitude and phase measurements, decide which pulse amplitude and phase was actually transmitted and convert that decision into the associated bit pattern.), and further in that it comprises an additional specialized block of the network between the synchronization block and the first calculation block, said additional block executes the estimation of at least one filter making it possible to correct all or part of the distortion induced by the propagation channel (Page 1909: B. Classical design. In general, the demodulator must: bandpass filter the incoming signal, adjust the incoming signal amplitude, estimate and remove any carrier component, equalize the channels dispersive effects, etc.).  
Treichler does not disclose back-propagate the calculated errors to each of the residual blocks of the calculation blocks. 
Sirat discloses error back-propagation method and neural network system (title). Figure 1 shows the neural network device which comprises two processing apparatus groups 11, 12 and a host computer 10. The apparatus group 11 performs the resolving process and the second processing apparatus group 12 performs error back propagation method (column 4, lines 23-30). The processing steps of the network are disclosed in column 3, lines 1-65 and disclose the back propagation of the error values to improve the processing speed of the system and limit data transport as stated in column 1, lines 56-58. The processing method for using an error back propagation algorithm in a layered neural network device is used for solving problems relating to classification, pattern recognition, signal processing and data compression as stated in column 1, lines 11-18. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sirat into the system for blind demodulation of Treichler.
Regarding claim 26, the combination discloses the synchronization block module is configured to receive as input a sampled complex signal flow with at least two samples per symbols and to store these samples in an internal memory buffer in order to deliver at each symbol time an output of the input signal to the downstream block in the network (Treichler: figures 4 and 11: the timing recover block receives an output of the resampler and provides that information to the control loop bus. The control loop bus then provides a signal to the resampler to adjust the resampler. Sirat: Column 2, lines 6-58: the training process will consist of the determining of an error between the resolving processing output states obtained and the desired output states and of making the error propagate in the reverse direction of the resolving process.).  
Regarding claim 27, the combination discloses at least one filter module (F or G) of the additional block is initialized by the following initialization operations: - F = complex vector of size N - X = complex FIFO of size N wherein the initialization parameters, stored in a memory of the filter module, are: o N is a whole number o p a vector of real numbers of size N.F (Treichler: figures 4 and 11. The equalizer will be updated as shown. Prior to the update, the equalizer will be initialized according to the size of the equalizer.).
Regarding claim 28, the combination discloses at least one amplification module of the first block is initialized by the following initialization operations: 
    PNG
    media_image1.png
    13
    80
    media_image1.png
    Greyscale
 - X = complex FIFO of size _N  
    PNG
    media_image2.png
    14
    80
    media_image2.png
    Greyscale
 wherein the initialization parameters, stored in a memory of the module of the first block, are: 3Application No. 16/958,785 o _a_ is an initial amplification value o N is a whole number o p is a real number (Treichler: figures 4 and 11. The AGC will be updated as shown. Prior to the update, the AGC will be initialized with a value.). 
Regarding claim 29, the combination discloses the frequency estimation module of the additional block is initialized by the following initialization operations:  - p = L0 - X = complex FIFO of size _N - _ wherein the initialization parameters, stored in a memory of the module of the additional block, are: o _f_ is a real number coding an initial estimation of the frequency o N is a whole number o p is a real number (Treichler: figures 4 and 11. The local oscillators will be updated as shown. Prior to the update, the LOs will be initialized with a frequency value.). 
Regarding claim 30, the combination discloses upon initialization of the system, parameters are provided by default by a memory of the system, allowing in the first moments, called the convergence phase, the convergence on relevant values; then when the system reaches a defined vicinity of the parameters, the system enters into the phase referred to as production or monitoring, the outputs of the demodulator system then are reliable and can be used to be applied to a use device or to other hardware or software or firmware elements making it possible to finalize the demodulation (Treichler: the initial values for the components of the system will be available to those components upon initialization of the system. Sirat: Column 2, lines 6-58: the training process will consist of the determining of an error between the resolving processing output states obtained and the desired output states and of making the error propagate in the reverse direction of the resolving process. The combination discloses a demodulation system.).
Regarding claim 31, the combination discloses each of the processing blocks (N1; H-N1; V-N1) of at least one of the two channels receives each of the two synchronized input signals (xi; x originating from the synchronization block, the signals x and a; being representative of a correction applied to each signal xo by the respective output signals x and x>, of each of the filters G of each channel, each emulated by a processing block (H-N2; V-N2), the signals x and x" are sent to the serial cascades of the processing blocks (H-N4; V-N4), (H-N5; V-N5) and (H-N6; V-N6) of each channel, each emulating the signal indicating the amplification of the channel (ampli), for the (Treichler: Figure 4 shows the blocks and page 1909: B. Classical design. In general, the demodulator must: bandpass filter the incoming signal, adjust the incoming signal amplitude, estimate and remove any carrier component, equalize the channels dispersive effects, recover symbol timing and “time slice” the input signal to obtain pulse amplitude and phase measurements, decide which pulse amplitude and phase was actually transmitted and convert that decision into the associated bit pattern. Sirat: Column 2, lines 6-58: the training process will consist of the determining of an error between the resolving processing output states obtained and the desired output states and of making the error propagate in the reverse direction of the resolving process. The combination discloses a demodulation system.).
Regarding claim 32, the combination discloses each respective output yh, yV of each processing block (H-N6; V-N6) emulating the phase correction of each channel H and V is sent to each decision block (H-NL; V- NL) of each channel and to each of the respective inputs of the back-propagation circuit of at least two errors (eh and ev) through the "mirror" blocks which allow the on-the-fly calculation of the increments of the different parameters of the blocks of the chain, the system comprising several processing modules of a plurality of observations of each input signal (xi), each associated with an "Update" mirror or residual block for each phase, frequency and amplification parameter and a corresponding "Propagate" mirror or residual block for each phase, frequency and amplification parameter (Sirat: Column 2, lines 6-58: the training process will consist of the determining of an error between the resolving processing output states obtained and the desired output states and of making the error propagate in the reverse direction of the resolving process. The combination discloses a demodulation system. The error will back propagate, the error will be used to update the corresponding blocks and the update will be used on the next input signals. ).  
Regarding claim 33, the combination discloses the output Zh, Z of each decision block, is also sent to a pair of multipliers, receiving respectively, one from the phase block and the other from the frequency 5Application No. 16/958,785block fq; the output of the last multiplier of each channel is sent over each of the filters G of each channel, each emulated by a processing block of each channel (Treichler: Figure 4 shows the blocks and page 1909: B. Classical design. In general, the demodulator must: bandpass filter the incoming signal, adjust the incoming signal amplitude, estimate and remove any carrier component, equalize the channels dispersive effects, recover symbol timing and “time slice” the input signal to obtain pulse amplitude and phase measurements, decide which pulse amplitude and phase was actually transmitted and convert that decision into the associated bit pattern. Sirat: Column 2, lines 6-58: the training process will consist of the determining of an error between the resolving processing output states obtained and the desired output states and of making the error propagate in the reverse direction of the resolving process. The combination discloses a demodulation system.).  
Regarding claims 34 and 42-44, Treichler discloses a real-time method of separation and blind demodulation of digital telecommunication signals (Abstract: demodulating time dispersed digitally modulated signals using the “blind” algorithm.), based on the observation of a sampled version of this signal and comprising parameters, in particular the equalization coefficients, the value of the phase, the amplitude of the signal, their frequency and their symbol time (Figure 4 and page 1909: B. Classical design. In general, the demodulator must: bandpass filter the incoming signal, adjust the incoming signal amplitude, estimate and remove any carrier component, equalize the channels dispersive effects, recover symbol timing and “time slice” the input signal to obtain pulse amplitude and phase measurements, decide which pulse amplitude and phase was actually transmitted and convert that decision into the associated bit pattern.).
Treichler does not disclose the method utilizes a neural network system. Sirat discloses error back-propagation method and neural network system (title). Figure 1 shows the neural network device which comprises two processing apparatus groups 11, 12 and a host computer 10. The apparatus group 11 performs the resolving process and the second processing apparatus group 12 performs error back propagation method (column 4, lines 23-30). The processing steps of the network are disclosed in column 3, lines 1-65 and disclose the back propagation of the error values to improve the processing speed of the system and limit data transport as stated in column 1, lines 56-58. The processing method for using an error back propagation algorithm in a layered neural network device is used for solving problems relating to classification, pattern recognition, signal processing and data compression as stated in column 1, lines 11-18.
Sirat discloses the following steps:
(Claim 1: a neural network device for receiving a signal representing an ambiguous external stimulus and performing artificial recognition, learning and updating by reiteratively comparing the signal to a signal representing unambiguous stimulus.); 
the outputs of the last blocks of the network ideally correspond to the demodulated symbols (the output will represent the desired information.); 
addition of a nonlinearity to each of the outputs of the last block of the network making it possible to calculate an error signal and propagation of this error in the reverse direction of the processing chain ("back-propagation") (Claim 1: c) an error back propagation means for comprising a second plurality of further processors arranged in a layered architecture of successively descending layers.); 
estimation upon receipt of the error by each neuron (i) of a corrective term , and updating, in each block, of the value of the parameter (Claim 1: a neural network device for receiving a signal representing an ambiguous external stimulus and performing artificial recognition, learning and updating by reiteratively comparing the signal to a signal representing unambiguous stimulus.), 

a processing of a "Next" function, implemented and executed in a processing logic sub- block(r. (), in order to generate outputs based on a plurality of observations of the digital telecommunication signal and to transmit them to the processing logic sub-block (H ) of the processing block of the following neuron in the network; this function is generally written in the 6Application No. 16/958,785
    PNG
    media_image3.png
    28
    825
    media_image3.png
    Greyscale
 the number of outputs of ( which corresponds to the number of inputs of F) (Claim 1: feedforward resolving means comprising an input for comparative and external stimulus signals and a first plurality of processors arranged in a layered architecture for determining neuron output states for each successive layer.); 
a processing of a "Propagate" function, implemented and executed in a "Propagate" logic sub-block (F ) in order to calculate errors (`e, ri) provided by the block " orby(es , eL_1NI)= by, ¾-fl with & = - y at the chain end, i.e. at the input 1; for the it neuron, this function is generally written in the form  
    PNG
    media_image4.png
    28
    469
    media_image4.png
    Greyscale
 (Claim 1: c) an error back propagation means for comprising a second plurality of further processors arranged in a layered architecture of successively descending layers.);
a processing of an "Update" function, implemented and executed in an "Update" logic sub-block (F ), in order to calculate corrective parameters 38y to be applied to the current value of the internally stored parameter 9, from the errors , returned by the sub-block F ; this function is generally written in the form 
    PNG
    media_image5.png
    27
    329
    media_image5.png
    Greyscale
  (Claim 1: calculating means coupled to the coefficient memory and the first data input means for weighting the input data by synaptic coefficients and for linearly combining the weighted input data for generating the output data; second data input means for providing coefficient matrix update data; multiplier means having a first multiplier input means coupled to the first data input means for receiving the input data , a second multiplier input means coupled to the second data input means, and multiplier output means for supplying updates, the multiplier means multiplying in parallel the input data by the input received at the second multiplier input, memory control means.).
The processing steps of the network are disclosed in column 3, lines 1-65 and disclose the back propagation of the error values to improve the processing speed of the system and limit data transport as stated in column 1, lines 56-58. The processing method for using an error back propagation algorithm in a layered neural network device is used for solving problems relating to classification, pattern recognition, signal processing and data compression as stated in column 1, lines 11-18. For these reason, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sirat into the method of demodulation of Treichler.
Regarding claim 35, the combination discloses each neuron comprises at least one implementation and execution of a sequence of elementary processes (Sirat: Claim 1: the cited means will carry out the recited functions.) of the form: - the sub-block  
    PNG
    media_image6.png
    32
    652
    media_image6.png
    Greyscale
 with q,, a whole number and K a real number space or a complex number space 
    PNG
    media_image7.png
    89
    739
    media_image7.png
    Greyscale

Regarding claim 36, the combination discloses 7Application No. 16/958,785the addition of the nonlinearity to the output of the last block (ij) of the network is implemented by the function: 
    PNG
    media_image8.png
    25
    181
    media_image8.png
    Greyscale
 - zj is an outgoing signal from a decision-making device in the last block - yj is an equalized or demodulated sample - the decision block being defined by the comparison of the result obtained by the output y of the phase block with a finite constellation of possible results stored by the decision block, and deciding to take, from the possible results, the one for which the distance with the representative point of the output y is the smallest (Treichler: Figure 4 shows the blocks and page 1909: B. Classical design. In general, the demodulator must: bandpass filter the incoming signal, adjust the incoming signal amplitude, estimate and remove any carrier component, equalize the channels dispersive effects, recover symbol timing and “time slice” the input signal to obtain pulse amplitude and phase measurements, decide which pulse amplitude and phase was actually transmitted and convert that decision into the associated bit pattern. Sirat: Claim 1: a neural network device for receiving a signal representing an ambiguous external stimulus and performing artificial recognition, learning and updating by reiteratively comparing the signal to a signal representing unambiguous stimulus.).

    PNG
    media_image9.png
    20
    261
    media_image9.png
    Greyscale
 - Propagation of the errors by the sub-neuron (FI in the function (e- = r - ° according to the calculations 
    PNG
    media_image10.png
    41
    321
    media_image10.png
    Greyscale
  
(Sirat: Claim 1: c) an error back propagation means for comprising a second plurality of further processors arranged in a layered architecture of successively descending layers.).
Regarding claim 38, the combination discloses the updating of the internal parameters 6, of each neuron F, is obtained in the sub-neuron by the processes, implemented and executed in the function j9,= udte(e; _ e _ according to: 
Calculation of A: 8Application No. 16/958,785
 
    PNG
    media_image11.png
    102
    338
    media_image11.png
    Greyscale
 
Updating of 0a: - 0.y += ZpR(BA) if 0 is in an Rvector space "- += Zyc if ,is in a Cvector space With - rp a real parameter called "learning rate" - 50, is a corrective parameter of the parameter 69 - Dij is an intermediate quantity of auxiliary calculations that can be temporarily stored.  (Sirat: column 2, lines 34-35: the coefficients are updated according to the learning rule.).
(The demodulator is to output correct demodulated values. As the error in the back propagation is minimized, the output data should be correct.).
Regarding claim 40, the combination discloses the network of specialized neurons constitutes a compatible sequence of blocks of MIMO ("multi inputs, multi outputs") type (Sirat: claim 1: multiple inputs and outputs are discussed in the network.).  
Regarding claim 41, the combination discloses wherein it further comprises the storage, by at least one buffer memory, of the plurality of inputs and, in at least one other buffer, of the plurality of outputs of each specialized neuron of the network (Sirat: figure 3: memory 30.).  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 34, 35 and 39 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9, 10, and 14 of copending Application No. 16/958,779 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	The claims are the same. There is a slight difference in the text on line 24 of the instant claim 34 (to the processing logic sub-block) and lines 4-5 of the reference (to the processing sub-block). However, this difference is simply a label and does not change the scope of the claim.

5.	Claims 34-44 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of copending Application No. 16/957,562 provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
	There are a few differences in the text of the claims of the reference and the claims of the instant application. The preamble of the instant claim 34 provides a listing of parameters. However, when reading the preamble in the context of the entire claim, the recitation “comprising parameters, in particular the equalizer coefficients, the value of the phase, the amplitude of the signal, their frequency and their symbol time” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
There is a slight difference in the text on line 24 of the instant claim 34 (to the processing logic sub-block) and lines 4-5 of the reference (to the processing sub-block). However, this difference is simply a label and does not change the scope of the claim.

6.	Claims 36-38 and 40-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 15-19  of copending Application No. 16/958,779 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-13 and 15-19 do not depend from claim 9 but from claim 8. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        1/16/2022